Title: Account with the Commonwealth of Virginia, [ca. December] 1788
From: Madison, James
To: 


[ca. December 1788]


1787.
The Commonwealth of Virginia to James Madison Jr. Dr.
   £. S. D



To attendance in Convention & Congress from July 20. to Octr. 20. being 92 days at 6 dollars per day
 165.12.—



Copy sent Aug: 2d. to Auditor




1787.
The Commonwealth of Virginia to James Madison Jr. Dr.




To attendance as a member of Congress from Octr. 20. to Jany. 20. being 92 days at 6 dollars per day
}
£165.12 —


Credt.




By surplus advance by the hands Govr. Randolph
£ 14   



Balance
£151.12


E. Exd.   Js. Madison Jr.
 

To the Treasurer of Virginia.
  Sir

Please to pay to the Honble. John Blair or order thirty pounds current money, and to Governeur Morris Esqr. or order one hundred and twenty one pounds twelve shillings of like money, on account of your Obed hble servt.
Js. Madison Jr
Note. Separate order given in favr. of Mr. B. & Mr. M, & Mr. Ambler requested to remit the sum to Mr B. or if no oppy. to give him notice of the order.


1788. Commwlth of Va. to Js. M. Dr.



To service & travellg from Congs. from Jany 20 to March 23–62 days
372 Drs.


By advance in Novr. last
100



272 Dollrs


By draught in favr. Hazlehurst & Co.
266 ⅔


1788. Commwlth of Va. to J. M. Dr.



To balance on account made out & transmitted to
    dollrs


March 23. 1788.
  5 ⅓


To travelling to & service in Congs. from July 1st to



first Monday 3 day of Novr.
750


To returning from Congs. 11 days
 66



821 ⅓    


Credit



By one Quarter’s advance July 1st.



By draught dated Ocr. 4 & presented by Col. Carrington
250 dollars



